Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-10 and 12-13 are pending. Claims 4, 11, 14 and 15 have been cancelled.

Specification
The objection to the disclosure for obtaining embedded hyperlinks and/or other forms of browser-executable code is withdrawn in light of the amendments.

Sequence Compliance
This objection to the disclosure for failing to comply with the requirements of 37 CFR 1.821 through 1.825 is withdrawn in light of the amendments.  
	 
Drawings
The objections to the drawings are withdrawn in light of the amendments.

Claim Objections
Claims 1 and 6-8 are objected to because where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5-8, 10 and 12-13 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is drawn to a method of increasing the sink strength of a sink tissue in a plant comprising treating a plant body with an inhibitor of the expression or activity of a JULG1 protein’s homolog as identified by phylogenetic analysis as depicted in FIG. 1c. Figure 1c lists various plant species such as Glycine max 1 and 2.
The metes and bounds of the claim are indefinite because the structures of the JULG1 protein are unclear. In fact, the specification fails to define the specific plants as disclosed in the Figure (e.g., the difference between “G. max 1” and “G. max 2”) which further renders the claim indefinite.
Claims 6-8 present the same issue and are therefore rejected for the same reason as provided for claim 1.
Claims 2, 5, 10 and 12-13 are rejected for depending upon rejected claims and for failing to remedy the issues of indefiniteness. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-10 and 12-13  REMAIN rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for silencing the JULG1 gene having the nucleotide sequence of SEQ ID NO: 3 or 4 in Arabidopsis, tomato and tobacco, does not reasonably provide enablement for making and using the genus of inhibitors in the vast array of plants as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, the claims are broadly drawn to a method of increasing the sink strength of a sink tissue by treating a plant body within any conceivable plant with any inhibitor of the expression or activity of a JULGI protein, wherein the tissue is a seed, fruit, flower, root or tuber, and a plant body with increased sink strength according to the aforementioned method.
Arabidopsis seed size and weight increased depending on the degree of silencing (p. 34, ¶ 1; see also p. 45, ¶ 1). Suppression of JULGI in tomato resulted in increased tomato flesh and sugar content (p. 45, ¶ 1). Thus, JULGI suppression appears to yield results that are specific to specific plant types.
However, aside from these examples in which specific nucleic acid sequences are targeted for inhibition in specific plants, the specification fails to teach, or provide guidance to identify, the critical domains or motifs that confer JULGI functional activity. Without this guidance, the skilled artisan would not know which regions of the JULGI gene to target in order to abolish functional activity, and in turn, increase the sink strength of a sink tissue.
Thus, based on the failure of the specification to teach the structures that confer functional activity, the breadth of the claims with respect to the genus of nucleotide sequences, amino acid sequences and plant species, the lack of working examples, and the fact that the JULGI protein is not taught in the art, the skilled practitioner would be required to engage in a systematic screening process to determine which variants of the broad genus of proteins retain functional activity which could be targeted for gene silencing to increase sink strength in any conceivable plant, which is tantamount to impermissible and excessive experimentation.




Response to Arguments
Applicant traverses the rejection of the claims because of the amendment to the claims: JULG1 homologs were confirmed in 19 other plant species (Applicant response dated 07 February 2022, p. 8, ¶ 3).
However, this argument is not persuasive because as noted above, the claims are drawn to an extremely broad genus of nucleic and amino acid sequences and an equally broad genus of plant species.
Yet, the specification and the prior art fail to teach the critical domains or motifs that confer JULG1 functional activity, or JULG1 function in and of itself. Therefore, the skilled practitioner would resort to systematic screening and testing of inhibitors of the broad genus of nucleic acid sequences without any degree of predictability, which is tantamount to excessive and impermissible experimentation.

Claims 1-3, 5-10 and 12-13  REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, 5-10 and 12-13  are broadly drawn to a method of increasing the sink strength of a sink tissue by treating a plant body with any inhibitor of the expression or 
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification describes that silencing of JUL1 in tomatoes and rice increased the number of phloem cells and that when JUL was silenced in tobacco and Arabidopsis seed size and weight increased depending on the degree of silencing (p. 34, ¶ 1; see also p. 45, ¶ 1). Suppression of JULGI in tomato resulted in increased tomato flesh and sugar content (p. 45, ¶ 1). Thus, JULGI suppression appears to yield results that are specific to specific plant types.
However, aside from these examples in which specific nucleic acid sequences are targeted for inhibition in specific plants, the specification fails to describe a representative number of structures for JULGI, or describe the critical domains or motifs that confer JULGI functional activity. Without this description, the skilled artisan would not know which regions of the JULGI gene to target in order to abolish functional activity, and in turn, increase the sink strength of a sink tissue.
Thus, based on the failure of the specification to describes the structures that confer functional activity, the breadth of the claims with respect to the genus of 

Response to Arguments
Applicant traverses the rejection of the claims because of the amendment to the claims: JULG1 homologs were confirmed in 19 other plant species (Applicant response dated 07 February 2022, p. 8, ¶ 5).
However, this argument is not persuasive because as noted above, the claims are drawn to an extremely broad genus of nucleic and amino acid sequences and an equally broad genus of plant species.
Yet, the specification and the prior art fail to teach the critical domains or motifs that confer JULG1 functional activity, or JULG1 function in and of itself. Thus, the skilled practitioner would not be of the opinion that Applicant possesses the methods as broadly claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 9, 10, 12 and 13 REMAIN rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al (Pub. No. US 2016/0244778 A1).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 6, 9, 10, 12 and 13 are broadly drawn to a method of increasing the sink strength of a sink tissue by treating a plant body with any inhibitor of the expression or activity of a JULGI protein, wherein the tissue is a seed, fruit, flower, root or tuber, wherein the tissue is a root or tuber or fruit, a plant body with increased sink strength according to the aforementioned method, wherein JUGLI binds to SMXL4/5 and wherein the protein has the amino acid sequence of SEQ ID NO: 1 or 2.
	Hwang et al claim a method of increasing phloem formation in a rice, wheat, barley or corn plant comprising transforming it with a VIGS vector to a silence a PHD gene wherein the PHD gene has an amino acid sequence of SEQ ID NO: 1 or 2 (claims 6-9). Hwang et al claim a plant transformed with a VIGS vector comprising a gene encoding a PHD protein having the amino acid sequence of SEQ ID NO: 1 or 2 and increased phloem formation (claims 1-4). SEQ ID NO: 1 and 2 as disclosed by Hwang et al has 100% sequence identity to SEQ ID NO: 1 and 2 of the instant invention (see Attachment A in the Office action dated 05 November 2021).
	Hwang et al disclose that the PHD gene is novel and negatively regulates the formation of phloem in plants, and that by silencing PHD gene expression there is Arabidopsis TAIR Accession numbers, ¶ 0041).
	Hwang et al disclose that the development of the phloem is remarkably improved when the PHD genes are knocked out or down in a plant and that it is expected to improve the functions of the phloem and promote the development of storage organs in crop plants (¶ 0053). Storage organs are synonymous with sink tissue as encompassed by the instant claims, and sink strength as encompassed by the claims is understood to encompass the ability of phloem to transport photoassimilates (e.g., see Herbers et al, 1998, Current Opinion in Plant Biology, 1:207-216; p. 207, col. 1).
It should be noted that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Moreover, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims. See MPEP 2112 (I-III).
	Here, Hwang et al disclose the silencing of a nucleotide sequence encoding “PHD” gene having an amino acid sequence with 100% sequence identity to SEQ ID NO: 1 and 2 as claimed and wherein said nucleotide sequence has 100% sequence identity to SEQ ID NO: 3 and 4 as instantly claimed. Silencing the PHD gene increased phloem development, which is also observed in the instant application by inhibiting expression of “JULGI” (e.g., see p. 34, ¶ 1).
	Therefore, because Hwang et al disclose VIGS vectors identical to that as claimed, it necessarily follows that sink strength of a sink tissue in a plant will be improved and that because the gene as disclosed by Hwang et al is structurally indistinguishable from that as claimed it will bind SMXL4/5 as in instant claims 5 and 6.
As such, a method of increasing the sink strength of a sink tissue by treating a plant body with any inhibitor of the expression or activity of a JULGI protein, wherein the tissue is a seed, fruit, flower, root or tuber, wherein the tissue is a root or tuber or fruit, a et al.

Response to Arguments
Applicant traverses the rejection of the claim because of the amendments to the claim 1 and because Hwang et al does not teach or suggest increasing the sink strength of a sink tissue in a plant by inhibiting expression of JULG1 (Applicant response dated 05 November 2021, p. 9, last ¶).
Applicant’s former argument is not persuasive because the claim amendments merely recite the intended result of what the inhibitor does: because Hwang et al disclose doing this, it necessarily follows that the inhibitor as disclosed by Hwang et al would bind to the target as claimed. This is especially true given that Hwang et al disclose nucleic and amino acid sequences with 100% sequence identity to those of the instant invention.
Applicant’s latter argument is not persuasive for the same reason: because Hwang et al disclose an identical method to that as claimed, it necessarily follows that sink strength of a sink tissue in a plant will be improved and that because the gene as disclosed by Hwang et al is structurally indistinguishable from that as claimed it will bind SMXL4/5 as in instant claims 5 and 6.
It is further noted that the claims are rejected for being anticipated by Hwang et al. Thus, Hwang et al  need not teach or suggest the method as claimed because the reference discloses the exact method steps as instantly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 REMAIN rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (Pub. No. US 2016/0244778 A1) in view of Arora et al (2017, Frontiers In Plant Science, 8:1-21),
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 and 8 are broadly drawn to a method of increasing the sink strength of a sink tissue by treating a plant body with any inhibitor of the expression or activity of a JULGI protein, wherein the inhibitor is an RNAi vector or CRISPR/Cas9 vector and wherein the gene encoding the JULGI protein consists of the nucleic acid sequence of SEQ ID NO: 3 or 4.
	Hwang et al claim a method of increasing phloem formation in a rice, wheat, barley or corn plant comprising transforming it with a VIGS vector to a silence a PHD et al claim a plant transformed with a VIGS vector comprising a gene encoding a PHD protein having the amino acid sequence of SEQ ID NO: 1 or 2 and increased phloem formation (claims 1-4). SEQ ID NO: 1 and 2 as disclosed by Hwang et al has 100% sequence identity to SEQ ID NO: 1 and 2 of the instant invention (see Attachment A in the Office action dated 05 November 2021).
	Hwang et al teach that the PHD gene is novel and negatively regulates the formation of phloem in plants, and that by silencing PHD gene expression there is increased phloem formation (¶ 0006-0011). The PHD gene has the nucleotide sequences of SEQ ID NO: 3 and 4 having 100% sequence identity to SEQ ID NO: 3 and 4 of the instant invention (¶ 0029; see also Attachment A in the Office action dated 05 November 2021).
	Hwang et al teach that the development of the phloem is remarkably improved when the PHD genes are knocked out or down in a plant and that it is expected to improve the functions of the phloem and promote the development of storage organs in crop plants (¶ 0053). Storage organs are synonymous with sink tissue as encompassed by the instant claims, and sink strength as encompassed by the claims is understood to encompass the ability of phloem to transport photoassimilates (e.g., see Herbers et al, p. 207, col. 1).
	Thus, while Hwang et al reasonably teach, suggest and provide motivation for increasing the sink strength of sink tissue in a plant, it does not teach doing so using an RNAi vector or CRISPR/Cas9 vector. As such, the issue is whether the aforementioned methods are functionally equivalent to the use of VIGS constructs for gene suppression.
Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000); or (2) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); or (3) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000). See MPEP 2183.
Here, the prior art satisfies all three requirements: Arora et al teach that RNAi is a well-known technique for gene knockdown, and the CRISPR/Cas9 has an added advantage over RNAi because it targets genes that are impossible to specifically target using RNAi with more precision and simplicity (p. 2, col. 1, last ¶).
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method as taught by Hwang et al by using RNAi or CRISPR/Cas9 vectors instead of VIGS, for example, as taught by Arora et al, because to do so is a simple design choice where each of the methods are functionally equivalent to one another and will predictably inhibit expression of the JULGI/PHD gene to increase phloem development and promote the development of storage organs in crop plants.

Response to Arguments
Applicant traverses the rejection of the claims for the same reason as presented in section 16 supra.
As such, Applicant’s arguments have been previously addressed and the claims remain rejected for the reasons as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6, 9, 10 and 12-13 REMAIN rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,597,670 B2 (referred to herein as ‘670). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1-3, 5, 6, 9, 10 and 12-13 are broadly drawn to a method of increasing the sink strength of a sink tissue by treating a plant body with any inhibitor of 
Hwang et al claim a method of increasing phloem formation in a rice, wheat, barley or corn plant comprising transforming it with a VIGS vector to a silence a PHD gene wherein the PHD gene has an amino acid sequence of SEQ ID NO: 1 or 2 (claims 6-9). Hwang et al claim a plant transformed with a VIGS vector comprising a gene encoding a PHD protein having the amino acid sequence of SEQ ID NO: 1 or 2 and increased phloem formation (claims 1-4). SEQ ID NO: 1 and 2 as disclosed by Hwang et al has 100% sequence identity to SEQ ID NO: 1 and 2 of the instant invention (see Attachment A).
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to arrive at the invention of the instant claims because Hwang et al claim doing so using the same amino acid sequences.

Response to Arguments
Applicant traverses the rejection of the claims because Hwang et al does not teach to what the JULG1 protein binds (Applicant response dated 07 February 2022, p. 10).
This argument is not persuasive because the JULG1 protein as taught and claimed by Hwang et al has 100% identity to that as instantly claimed. Therefore, it must 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662